OFFICE    OF THE   AlTORNEY   GENERAL     OF TEXAS
                                   AUSTIN
GROVER    SELLERS
ATTOINLYGLNKRAL




                             ark,Tax Amerror-colloato~,
                             Clo*, me mmrlft
                             ting the   mxlmm   ularior aa
            vhlohI ha+. roquortod lafomatloa aa abow
            rlll Thor k tartial tot&lnoelv.4 la 4ny
            one par or the rata of par br tha montht’
                    Art1010 3902   Vwnan’m   AImOUt    CivilM8tutom,
    prowler la part aa foilovrr
                                                                 -   388


Hon. ?.x.vilkln.Ba,        P8g. 2


          %lmevor uy dlmtrlot, rounty, or proolaot
    offlmor r&l1 nquin Lk unloo. of dmputlmm,
    urimtaatm, or 01m-k.la tho perfo-•     of hi.
     dut1..,     ho Itillapplyto    tb Colas Camlm.lanmr.’
     Court of him Count for .ut&rlt to lp ht muoh
                      La tm,or elm&m, &Lg
     deputlmm, or 88818                     W
     lvom  . llort~onthm nubor a..&& the pomltloa
     tobB rR lou,.aa thouowlttobopald. 8ald.p.
     plloatlaa.h.llb. loomp.alodbr . mtatamt rhov-
         th. prokblo rmoolptr rra rum, 0w1..1aQm,
     3 owtlon         to bm oollootod b wld off100
     th. flroal~wraad tho probrblod I mburmmwatm
     vhloh .h.lllnoludoall ularlo. ti oxpoa...of
     r a id
          0r r 1 B  ndu ldoourt lb.11ma. if@ order
                  0.;
     ruthorlrlag tb .ppolatm.nt   of muohdmputl..,
     gmlptm     mad 010&a mad fir thm oapabmmtlon
             id tha ulthla tho llmltatlanahonln
     pruor Pbul uul dotomlnm thm wbor    to k lp-
        int8du    in th.di.ontlanot    ule oou?tm
     c proper1 provlbod that in no oemo rhrllam gam-
     mlmmlonorm~   Court or      888bmrthmnof 8ttapt
     to  lnfluenoo trm 8ppOla




     honln8ftor  rot out.  Tim oupautloa   vhlohmay
     bm .llrrd to thm doputlom urlot8nto or olork.
     8bovo~84    for thmlr morriomm rbllboa rearon-
     rblo .mr aot to oroordtho folloriry  uount.:
               0 . . . .




     DoCLm pmr -8            other umlmtantm
     olerk. not to .x00.0 Pl@itO.n H&r&
     Dollhan pmruimm   maoh. Pmrldod that nothlng in
     thlm Aot rim11 bm oonatruul mm rqmllng or slfoot-
     ing aootion 2 or H. 8. MO. 694, Cbaptor315, Aot.
     1935, tortpfourth  Lmglmlatww,pmgo 724."
          Thm tangoing provlmlon of Art1010 3902, 18 appl+?abl.
to Hill COue~ a. uld oount g h.. l jJoPu~tlont~f3~~
ta nt.lOOOrtllngto th. 1940 ldmml   m.u..
                                                             l
                                                        a.nha.;-
                                                                    389




          II lo vlthl8the dlmontla of aho 0L881080rm'
 Cart to dotomAn. tb amomt o&or#rutlr      allow6 mob
 Uf~a#&p8rr          or oh*.              tlawuoh~k
                  c lo., "‘18t8nt.,~            20s thur
 s0n1 0n ltr oT ll msm8bloudumnotaaoeo4tb,~tr
 8oatlmod in Art1010 )90&
           Aftor ouwfklly   loaslUorly tlw lart   quostlan   pro-
 wnonodh~~      lottor,   wo lm umblo to @otomlaa tha Worn-
                fnth.ov.at~rtl.llrutmIropidom~
  thlB qaest1& plowo ful atao 8U th8 rut8
' thl.qumtlmmd~o*ill    %a #84to~vethl8mtorourT-
 further ooaddorrtlm.




 AUI
   rr